Citation Nr: 1504467	
Decision Date: 01/30/15    Archive Date: 02/09/15

DOCKET NO.  12-32 970	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include depression and anxiety.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. Mulvihill, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1973 to June 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision by the Department of Veterans Affairs Regional Office in New Orleans, Louisiana (RO).

The original claim filed in December 2009, included claims for service connection for diabetes mellitus type II, and peripheral neuropathy as secondary to diabetes mellitus type II.  Both issues have been withdrawn by the Veteran and are not before the Board at this time.

The Veteran requested a hearing, either by video or travel board.  A video hearing was scheduled for November 6, 2014, but was cancelled by the Veteran.  There is no indication the Veteran requested the hearing to be rescheduled.  Therefore, the Board will proceed with this appeal.

This appeal was processed using the "Virtual VA" and VBMS paperless claims processing system.  Accordingly, any future consideration of this claim should take into consideration the existence of the electronic record.  


FINDINGS OF FACT

The evidence of record does not show that the Veteran has a psychiatric disability, to include depression or anxiety, that was incurred in, a result of, or aggravated by, active duty service.


CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disability, to include depression and anxiety, are not met. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107, 7104 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In the present case, required notice was provided by letter dated December 2009.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

With regard to VA's duty to assist in the development of the claim, the VA has made all reasonable efforts to obtain relevant records and evidence, including the Veteran's service treatment records (STRs) and post-service VA treatment records. 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159.  Based on statements by the Veteran, the VA requested medical records from the Interim LSU Public Hospital in New Orleans.  A response dated May 2013, however, indicated that no records for the Veteran exist at that hospital; the Veteran was notified of the absence of records in the April 2014 supplemental statement of the case.  The VA also submitted a number of requests for mental health treatment records from Charity Hospital.  No response to VA requests has been received; the Veteran was notified of the lack of response in a May 2013 letter.  

The Board notes that the Veteran was not provided with a VA examination to evaluate the etiology of his depression and anxiety.  When assessing the need for a VA examination, the Board must consider, among other things, whether the evidence indicates that a disability, or persistent or recurrent symptoms of a disability, may be associated with the claimant's service.  38 U.S.C.A. § 5103A(d)(2)(B); 38 C.F.R. § 3.159(c)(4).  See also McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  For the reasons stated below, there is no competent and credible lay or medical evidence that the Veteran's depression or anxiety are possibly related to his service.  Accordingly, the Board finds that no further development of the claim is necessary to reach a decision on the Veteran's depression and anxiety claim.

This appeal was processed using the "Virtual VA" and VBMS paperless claims processing system.  Accordingly, any future consideration of this claim should take into consideration the existence of the electronic record.  

II. Legal Criteria and Analysis

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2012); 38 C.F.R. § 3.303(a) (2014).  In general, service connection requires (1) evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Certain chronic diseases may be service connected on a presumptive basis if manifested to a compensable degree in a specified period of time following service, including psychoses. 38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309 (2014).  In this case there is no evidence to suggest that the Veteran's claimed psychiatric disorders, to include depression and anxiety, constitute psychoses.  As such, the claimed psychiatric disorders are not "chronic diseases" listed under 38 C.F.R. section 3.309(a) (2013).  Therefore, the presumptive service connection provisions of 38 C.F.R. section 3.303(b) do not apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2014).

The Veteran asserts he is entitled to service connection for his depression and anxiety due to the stress experienced as a cook during his military service.  He further has stated he did not report such symptoms at the time because he felt a duty to his fellow service members to carry out his responsibilities.

The Veteran's enlistment and separation examinations were reviewed and are silent for any complaints of anxiety, depression, or other nervous conditions.  Further, service treatment records (STRs) were reviewed and contained no evidence or reports of mental health disorders.  In fact, the Veteran has stated that he did not seek treatment during service.

The Veteran receives mental health treatment from the New Orleans VA Medical Center (VAMC) and Slidell Community Based Outpatient Clinic (CBOC).  Records from Slidell CBOC dated May 2010, reflect that the Veteran received a diagnosis of depression, not otherwise specified (NOS).  At that time, he was prescribed 3 months of medication to treat his mental health symptoms.  Mental health nursing notes dated August 2011 indicate he was actively taking prescribed antidepressants.  He reported that his mood, functional status, and sleep cycle were good, and that he had not had low mood, low energy or sadness.  In December 2013, during a clinical assessment, the Veteran screened negative for depression.  More recently, treatment records from the VAMC dated March 2014, do not indicate active medication treatment for mental health issues, and an April 2014 list of active problems show the Veteran has not been seen for mental health at the New Orleans VAMC since June 2011.

In his substantive appeal, the Veteran stated that his work as a cook in the Marine Corps was very stressful for him.  He stated he had to work for one year without liberty or leave, and that they were undermanned and overworked.  His superiors were constantly yelling to get work done, that he continually suffered from anxiety, and that he never recovered from this anxiety.

With respect to lay evidence, the Veteran is generally competent to report when symptoms first manifested.  However, once evidence is determined to be competent, the Board must determine whether such evidence is credible.  Competency is a legal concept determining whether testimony may be heard and considered, and credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been submitted.  Layno v. Brown, 6 Vet. App. 465 (1994); see also Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007) (concerning varicose veins); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (a dislocated shoulder).  

In this case, the Veteran is considered competent to report what he experienced and when, but is not qualified to draw the medical conclusion that his current mental health symptoms are attributable to his time in service.  Other than his statements, the Veteran has offered no competent or credible lay or medical evidence to substantiate his assertions.  His statements, without more, lack probative value and cannot serve as a basis for service connection.

Based on the evidence of records, the Board finds that the service connection for depression and anxiety is not warranted.  As noted at the beginning of this opinion, 38 U.S.C.A. § 5103A(d)(2) requires the VA to provide a medical examination and/or obtain a medical opinion when there is: (1) competent evidence that the Veteran has a current disability (or persistent or recurrent symptoms of a disability); (2) evidence establishing that he suffered an event, injury or disease in service or has a disease or symptoms of a disease within a specified presumptive period; (3) an indication the current disability or symptoms may be associated with service; and (4) there is not sufficient medical evidence to make a decision. See Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In this case, there is no competent and credible lay or medical evidence that the Veteran's depression or anxiety are possibly related to his service.  Therefore, without more, the VA is not obligated to obtain a VA mental health examination to determine the etiology of the Veteran's claimed symptoms. 

In sum, while the Board is sympathetic to the Veteran's experiences during service, there is very little evidence available which helps substantiate his claim of service connection for depression and anxiety.  The Veteran's examinations and STRs do not indicate any complaints of depression or anxiety during service, intermittent treatment for depression and anxiety began in 2010, almost 40 years after service, and there are no indications of a relationship between these conditions and service.  Therefore, the Board finds that service connection for depression and anxiety is not warranted at this time.  Should the Veteran receive additional evidence that he believes may help substantiate his claim, he is encouraged to submit it to the RO for further consideration.








	(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to service connection for an acquired psychiatric disability, to include depression and anxiety, is denied.



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


